DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 13 recites the limitation “the data blocks being sorted according to the plurality of keys,” and this limitation is not disclosed within the Applicant’s specification as filed.

Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites "wherein the search conducted  the plurality of data blocks.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 recite the limitation "the computer-implemented method" in line 1.  Claim 1 preamble recites “a method comprising” not a computer-implemented method. There is insufficient antecedent basis for this limitation in the claims.
Claim 6 recites the limitation "the plurality of computing devices" in lines 1-2.  There are no computing devices disclosed in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the plurality of " in line 3.  Claim 1 recites a plurality of computer systems.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the plurality of computing nodes" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the " in line 18.  Claim 17 preamble recites a computing device. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the plurality of " in line 2.  Claim 17 recites a plurality of computer devices.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the data blocks being sorted according to the plurality of keys,” and this limitation is not disclosed within the Applicant’s specification 
Claims 14 and 20 recite the limitation “the plurality of computing nodes individually having a memory resource that is greater in size than a memory allocation,” however, the Applicant’s specification [0072] discloses “the plurality of computing systems may individually have a memory resource that is greater in size than a memory allocation.”  Claims 14 and 20 are therefore rejected for being indefinite as the computing nodes and the computing systems are different entities.
Claim 15 recites the limitation “the compression enabling the block-based table to utilize a memory allocation that is less than a size of a memory resource of the plurality of computing nodes;” however, the Applicant’s specification [0071] discloses “compression enables the block-based table to utilize a memory allocation that is less than a size of a memory resource of the plurality of computing systems.”  Claim 15 is therefore rejected for being indefinite as the computing nodes and the computing systems are different entities.
Dependent claims 10-12, 16, 18 and 19 are also rejected for failing to resolve the deficiencies of the claims 9 and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Accordingly, claims 10-16 and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because they fail to resolve the deficiencies of claims 9 and 17.  

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 9-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action.
Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bronnikov (US 10,474,656): key-value pair management for purging key-value pairs from an in-memory storage tier to an on-disk storage tier; 
Jung (US 2017/0147231): forming a plurality of partitions, receive a write request, a key, and a value from the interface circuit, to generate a partition 
Mukherjee (US 2016/0026684): data storage and retrieval techniques in a database cluster for executing queries on distinct portions of a database object that has been separate into chunks and distributed across the volatile memories of a plurality of nodes in a clustered database system; 
Nguyen (US 2017/0177636): generating a data cube that includes data planes, wherein each data plane contains a set of data records timestamped with times spanned by the defined time interval; generating an index hypercube for the data cube, wherein dimensions of the index hypercube represent hash values of index keys defined for accessing the data cube; and generating an indexed data cube for storing in a database, wherein the indexed data cube includes the data cube and the index hypercube; 
Versteeg (US 2017/0195415): correlating and synchronizing identity profile information with account profile information to generate system access synchronization policies; 
Li (WO 2014/106418 Al): dividing the file into at least one file segment according to each file section generates a unique segment key word and corresponding to the section of the keyword searching value, generating main storage node according to the main key word of the file and the corresponding segment key word; segment the file into at least one file block to generate a 
Tong (CN 102394923 A):  a cloud system platform based on n * n array structure, mainly comprising a local or local virtual storage layer and a resource layer, distributed high reliability large file cloud storage layer based on the cloud storage layer structure of storage data cloud storage layer, a cloud storage security access interface layer, cloud storage application layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607.  The examiner can normally be reached on Monday - Thursday, 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Diedra McQuitery/Primary Examiner, Art Unit 2166